Citation Nr: 1029790	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left leg 
disorder.

2.  Entitlement to service connection for a chronic right side 
disorder.

3.  Entitlement to service connection for a psychological 
disorder.

4.  Entitlement to service connection for a gastroesophageal 
disorder to include esophageal reflux and gastroesophageal reflux 
disease (GERD).

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a chronic respiratory 
disorder.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a sinus disorder to 
include rhinitis and pharyngitis.

10.  Entitlement to service connection for a gum deterioration 
disorder.

11.  Entitlement to service connection for an eye dysfunction to 
include refractive error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to February 
1979 and February 2003 to August 2003.  The Veteran also had 
additional service with the Alabama National Guard.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In April 2010, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Acting Veterans Law Judge (VLJ).  The Veteran at the 
April 2010 hearing waived RO review of additional evidence he was 
going to provide to VA following his hearing and therefore a 
remand for the RO to consider the additional evidence he 
thereafter mailed to the Board is not required.  

The issues of entitlement to service connection for a 
psychological disorder, GERD, a skin disorder, a chronic 
respiratory disorder, tinnitus, bilateral hearing loss, a sinus 
disorder, gum deterioration and an eye dysfunction are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with a 
chronic left leg disorder at any time during the pendency of the 
appeal.

2.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with a 
chronic right side disorder at any time during the pendency of 
the appeal.


CONCLUSIONS OF LAW

1.  A chronic left leg disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  A chronic right side disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for chronic left leg and 
right side disorders.  The Board will first address preliminary 
matters and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The record reveals that the RO provided the Veteran with notice 
regarding the evidence required to establish service connection 
in letters dated in May 2005 and June 2005 prior to the February 
2006 rating decision.  In addition, the letters informed the 
Veteran of VA's duty to assist him develop his claims by making 
reasonable attempts to obtain federal, state or private records 
relevant to his claims, and by providing a medical examination or 
opinion.  

The Board observes that the Veteran was not informed of how VA 
determines a disability rating and an effective date in 
compliance with the Court of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds, however, that the lack of such notice is not 
prejudicial to the Veteran because the RO has denied all claims 
for entitlement to service connection.  Thus, a disability rating 
and an effective date are not at issue.  

Furthermore, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letters as well as the rating 
decision, statement of the case, and supplemental statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified service treatment 
records, reserve service medical records and post-service VA and 
private treatment records.

The record also shows that the Veteran was not afforded a VA 
examination in connection with these claims.  Nonetheless, the 
Board finds that a remand for a VA examination is not required 
when, as in this appeal, the post-service treatment records are 
negative for the claimant being diagnosed with a chronic 
disability at any time during the pendency of the appeal.  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Also see Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) 
(holding that if the evidence of record does not establish that 
the Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate the 
claim and therefore VA does not have an obligation to provide the 
claimant with such an examination or obtain an opinion because 
"a medical examination or opinion generally could not fill the 
gap left by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part of 
the claims files.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claims and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Analysis

As to the claims of service connection for chronic left leg and 
right side disorders, the Board notes that the Veteran is 
competent and credible to report that he had pain and/or weakness 
in his left leg and right side while on a period of active duty 
and ever since that time.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Moreover, an April 2003 service 
treatment records documents the Veteran's complaint of right side 
pain "after hitting arm on wall on obstacle course."  The 
assessment was a "contusion R [right] lower side," and "moist 
heat to arm" was prescribed as treatment.  

However, service and reserve records are thereafter negative for 
complaints or treatment for right side pain.  Likewise, they are 
negative for complaints or treatment for a left leg disorder.  
Similarly, the post-service records, including the VA orthopedist 
in April 2004, are negative for a diagnosis of a chronic left leg 
or right side disorder.  In fact, to the extent that they note 
complaints at all they appear to attribute the Veteran's 
symptomatology to a non service connected low back disability.  
Moreover, the Board does not find the Veteran or his 
representative's assertions to be competent evidence of a current 
disability because as lay persons they do not have the required 
medical expertise to diagnose chronic disorders of the left leg 
and right side because such diagnoses requires medical expertise 
which they do not have because, while a problem with a painful 
leg and side may be observable to a lay person, the diagnosis of 
a chronic disability requires special medical training.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  In this regard, the Court has said that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with chronic disorders 
of the left leg and/or right side at any time during the pendency 
of his appeal.  See Hickson, supra; McClain, supra.  Where there 
is no disability, there can be no entitlement to compensation. 
 See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement 
to service connection for chronic disorders of the left leg and 
right side must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic left leg disorder is denied.

Service connection for a chronic right side disorder is denied.


REMAND

As to all the remanded issues, the Veteran has testified that he 
was seen several times for treatment of various problems during 
his period of active duty.  The VA claims folder does not include 
any such records and it does not appear that the RO attempted to 
obtain any such records from the National Personnel Records 
Center (NPRC).  Rather, the RO appears to have limited its search 
for service treatment records to the Veteran's Alabama National 
Guard unit.  The Board observes that the Veteran's National Guard 
unit responded that the Veteran had personal possession of his 
service treatment records.  Moreover, the Veteran appears to have 
spent about 25 years in the Alabama National Guard, yet had only 
two periods of active duty.  The records in the Veteran's VA 
claims folder indicate, as described below, that certain claimed 
conditions appear to have occurred during service that cannot be 
classified as active duty for VA benefits purposes.  

The periods of service, however, are not documented by official 
records but only by medical records.  The determination of 
whether the Veteran was on active duty when he was injured or 
incurred a medical condition is key to determining whether he is 
entitled to service connection and a remand to obtain this 
information is required.  See 38 U.S.C.A. § 5103A(b).

Next, the Board will address each pending claim regarding the 
additional reasons for remand.  With regard to the issue of a 
psychological disorder, the Board notes that the Veteran was 
diagnosed by VA examiners with depressive disorder in December 
2003 and May 2009.  Although there is no evidence of any 
complaint of a psychological disorder during active duty, the 
Veteran testified that he felt the effects of depression during 
his assignment overseas and he has submitted the March 2004 
letter of T.B. who stated, essentially, that the Veteran had a 
markedly changed since his return.  Although the May 2009 
examiner opined that the Veteran did not incur depression during 
service, the examiner failed to determine whether the Veteran's 
condition was aggravated during his active duty service. As noted 
above, service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  The Court has held that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty 
to make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for benefits pursuant to 38 
U.S.C.A. § 5103A(a)(1) includes providing an examination that is 
adequate for rating purposes.  It is incumbent upon the rating 
official to ensure that a diagnosis or condition is described and 
supported in sufficient detail for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009).  Thus, the Board finds that the 
psychological examinations were inadequate in that they did not 
explore whether the Veteran's depressive condition was aggravated 
by his active duty service and a remand for a new VA examination 
is required.  See 38 U.S.C.A. § 5103A(d).

With regard to the claim for GERD, the Board observes that a 
December 2005 VA clinic note indicates that the Veteran has GERD 
and that he had two prescriptions to treat GERD symptoms renewed.  
The record also shows that in April 2003, a period of documented 
active duty, the Veteran was treated for "esophageal reflux."  
There is, however, no medical opinion regarding whether the 
current GERD condition is related to the condition documented in 
April 2003.  Such an opinion must be accomplished.  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to the claim for a skin disorder, a June 2005 VA 
treatment shows that the Veteran received a prescription for 
medicated creams to treat dermatitis.  In addition, the Veteran 
testified that he first noticed the condition in Jordan and that 
he got a cream to apply to the affected areas from Army medics.  
There is nothing in service treatment records; however the Board 
is remanding the claim for further efforts to be made to obtain 
any such records from NPRC.  Finally, there is no evidence 
addressing the issue of a nexus between his current condition and 
the condition he testified he had during active duty.  Such an 
examination must be made.  See 38 U.S.C.A. § 5103A(d); McLendon, 
supra.

With regard to the claim for a chronic respiratory disorder, the 
Board observes that the Veteran was seen in June 2005 at a VA 
facility complaining of shortness of breath.  In this claim, 
there is evidence that the Veteran has a current respiratory 
disorder and the claimant is competent and credible to report on 
the fact that he had had a problem with shortness of breath since 
one of his periods of active duty because this symptom is 
observable by a lay person.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, the Board 
finds that an examination to determine whether the Veteran 
currently has a respiratory disorder and if so, whether such a 
disorder is related to the condition he had during active duty 
service.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

With regard to the issues of tinnitus and bilateral hearing loss, 
the Board observes that the Veteran was seen by a VA audiologist 
for treatment in June 2005.  The examiner's note shows that the 
Veteran was exposed to excessive noise without hearing protection 
during active duty, but concluded that the Veteran's hearing did 
not meet the criteria for hearing loss for VA compensation 
purposes.  The examination report is not, however, in compliance 
with the requirements of 38 C.F.R. § 3.385 (2009).  Since there 
is evidence of some hearing loss and a complaint of occasional 
popping [see hearing transcript at pages 42-43], evidence of 
exposure to noise during active duty service, and the claimant is 
competent and credible to report on the fact that he had had a 
problems with hearing people talk and with ringing in his ears 
since one of his periods of active duty because these symptoms 
are observable by a lay person (see Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.), the Board finds that a 
remand for a VA compensation examination is warranted.  See 
38 U.S.C.A. § 5103A(d); McLendon, supra.

With regard to the sinus disorder, the Veteran testified that he 
currently experiences occasional sinus pain and uses over the 
counter medications to treat his sinus symptoms.  He also 
testified that in 2003 he obtained a nasal spray for the sinus 
symptoms during a sick call visit.  See hearing transcript at 
pages 42-45.  Using the criteria of the McLendon case, the Board 
finds that the evidence is sufficient to show a current 
condition, a condition during service, a connection between the 
two and no medical evidence addressing the condition.  
Accordingly, a remand for a medical examination is warranted. See 
38 U.S.C.A. § 5103A(d).

With regard to the claim for gum deterioration, the Veteran 
testified that he injured his mouth during a training accident, 
but that he did not lose any teeth.  See hearing transcript at 
page 48.  The records include a service treatment record entry 
dated April 1996 indicating that the Veteran injured his mouth 
during inactive duty training.  In addition, in an October 1997 
report of physical condition, the Veteran indicated that he 
sought dental treatment for problems relating to a partial plate.  
The service treatment records do not include any dental records.  
Efforts should be made to obtain such records and, as noted 
above, records should be obtained to determine whether the 
Veteran was on active duty in April 1996.  See 38 U.S.C.A. 
§ 5103A(d); McLendon, supra.

In this regard, when readjudicating the claim the agency of 
original jurisdiction should be mindful of the fact that active 
military, naval, or air service includes active duty or any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty.  See 38 
U.S.C.A. §§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009).  ACDUTRA is specifically defined to include full-time 
duty performed by Reservists for training purposes or by members 
of the National Guard of any state.  See 38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2009).  Annual training is an 
example of ACDUTRA, while weekend drills are defined as inactive 
duty for training (INACDUTRA).  A veteran who served on INACDUTRA 
during which they were disabled or died from a disease or injury 
incurred in or aggravated in line of duty is also deemed to have 
served on active duty.  See 38 U.S.C.A. §§ 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2009).

The agency of original jurisdiction should also be mindful of the 
fact that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses and periodontal disease will be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R., Chapter 17.  
See 38 C.F.R. § 3.381 (2008).  In some cases dental disabilities 
are compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings - dental and oral conditions), Diagnostic 
Codes 9900- 9916 (2008).

Finally, with regard to the Veteran's claim for an eye disorder, 
the Veteran testified that he went in 2004 to a VA medical 
facility in Pensacola, Florida, and obtained medications to treat 
his eye disorder that is manifested by clogged eye ducts. He 
contends that the condition started during his overseas 
assignment in 2003.  See hearing transcript at pages 52-57.  As 
above, the Board finds that there is sufficient evidence to meet 
the McLendon criteria and that a VA examination must be 
accomplished to determine the nature of any current disorder and 
whether any such disorder is related to his active duty service.  
See 38 U.S.C.A. § 5103A(d).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC shall contact the Veteran in 
writing and inquire what periods he believes 
he was on active duty and request that he 
provide any documents in his possession and 
that are not already part of the record that 
may show the periods of his active duty.  Any 
response shall be associated with the 
Veteran's VA claims folder.

2.  The RO/AMC shall contact the appropriate 
record keeping authority and seek records 
that will assist in documenting the periods 
of active duty service, ACDUTRA, and 
INACDUTRA.  Any records received in response 
shall be associated with the Veteran's VA 
claims folder.  Because these are Federal 
records, efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.  If the records 
cannot be located or no such records exist, a 
memorandum of unavailability should be 
prepared and associated with the claims file 
and the Veteran should be provided with a 
copy of the memorandum.

3.  The RO/AMC shall contact the National 
Personnel Records Center and request that 
they provide any service treatment records 
pertaining to the Veteran.  Any response 
received shall be associated with the 
Veteran's VA claims folder.  Because these 
are Federal records, efforts to obtain the 
requested records should be ended only if it 
is concluded that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.  If the records 
cannot be located or no such records exist, a 
memorandum of unavailability should be 
prepared and associated with the claims file 
and the Veteran should be provided with a 
copy of the memorandum.

4.  After undertaking the above development 
to the extent possible, the RO/AMC shall 
determine from all records obtained the dates 
of the Veteran's active duty service, 
ACDUTRA, and INACDUTRA and provide the 
Veteran with notice of those findings in 
writing.  Any notice provided shall be 
associated with the Veteran's VA claims 
folder.

5.  After undertaking the above development 
to the extent possible, the RO/AMC shall 
determine whether the Veteran suffered a 
mouth injury on active duty service, ACDUTRA, 
and INACDUTRA.  If such an injury is 
determined to have been incurred during a 
period of qualifying duty, then the RO/AMC 
shall provide the Veteran with an appropriate 
dental examination to determine whether he 
has any current gum disorder whether it is as 
likely as not that the disorder was incurred 
during the qualifying period of duty.  The 
claims folder is to be provided to the 
examiner for review in conjunction with the 
examination.  All indicated tests and studies 
deemed appropriate by the examiner, including 
x-rays, must be accomplished and all clinical 
findings should be reported in detail.

6.  After undertaking the above development 
to the extent possible, the RO/AMC shall 
provide the Veteran's VA claims folder to and 
arrange for the following VA examinations:

a) A psychological examination by a VA 
psychiatrist or clinical psychologist who 
shall review the Veteran's VA claims 
folder and determine whether clear and 
unmistakable evidence shows that the 
Veteran's psychiatric disorder existed 
prior to any of his periods of active duty 
and whether it is as likely as not that 
his diagnosed psychological disorder was 
aggravated during that period of active 
duty.  Opinions are also required as to 
whether it is as likely as not that the 
Veteran's diagnosed psychological disorder 
was directly caused by any of his periods 
of active duty or manifested itself to a 
compensable degree after any of his 
periods of active duty.  If the examiner 
determines that such an opinion cannot be 
rendered without examination of the 
Veteran, such an examination shall be 
arranged.  Any diagnostic or other testing 
deemed necessary shall be accomplished.  
The examiner's written opinion shall be 
accompanied by a rationale explaining the 
reason for the opinion.  

b)  A gastrointestinal examination by a 
gastroenterologist who, after a review of 
the record on appeal and an examination of 
the claimant, shall provide a written 
report that addresses whether it is as 
likely as not that the Veteran has a 
diagnosable gastroesophageal disorder, and 
if such a disorder is diagnosed, then the 
examiner shall provide an opinion whether 
it is as likely as not that the Veteran's 
current diagnosed condition was incurred 
during any of the claimants periods of 
active duty service.  Any diagnostic 
testing deemed necessary by the examiner 
shall be accomplished.  The examiner's 
written opinion shall be accompanied by a 
rationale explaining the reason for the 
opinion.  

c)  A dermatological examination by a 
dermatologist who, after a review of the 
record on appeal and an examination of the 
claimant, shall provide a written report 
that addresses whether it is as likely as 
not that the Veteran has a diagnosable 
skin disorder, and if such a disorder is 
diagnosed, then the examiner shall provide 
an opinion whether it is as likely as not 
that the Veteran's current diagnosed 
condition was incurred during any of the 
claimant's periods of active duty service.  
The examiner's written opinion shall be 
accompanied by a rationale explaining the 
reason for the opinion.  

d)  A pulmonary examination by a 
pulmonologist who, after a review of the 
record on appeal and an examination of the 
claimant, shall provide a written report 
that addresses whether it is as likely as 
not that the Veteran has a diagnosable 
chronic respiratory disorder, and if such 
a disorder is diagnosed, then the examiner 
shall provide an opinion whether it is as 
likely as not that the Veteran's current 
diagnosed condition was incurred during 
any of the claimant's periods of active 
duty service.  Any diagnostic testing 
deemed necessary by the examiner shall be 
accomplished.  The examiner's written 
opinion shall be accompanied by a 
rationale explaining the reason for the 
opinion.  

e)  An audiological examination by a 
audiologist who, after a review of the 
record on appeal and an examination of the 
claimant, shall provide a written report 
that addresses whether it is as likely as 
not that the Veteran has hearing loss in 
either ear as defined by VA at 38 C.F.R. 
§ 3.385 (2009) and whether he has 
tinnitus.  If the Veteran has a hearing 
loss in either ear and/or tinnitus, then 
the examiner shall provide an opinion 
whether it is as likely as not that any 
current diagnosed condition was incurred 
during any of the claimant's periods of 
active duty service.  Any diagnostic 
testing deemed necessary by the examiner 
shall be accomplished.  The examiner's 
written opinion shall be accompanied by a 
rationale explaining the reason for the 
opinion.  

f)  An sinus examination by an ears, nose, 
and throat specialist who, after a review 
of the record on appeal and an examination 
of the claimant, shall provide a written 
report that addresses whether it is as 
likely as not that the Veteran has a 
diagnosable sinus disorder, and if such a 
disorder is diagnosed, then the examiner 
shall provide an opinion whether it is as 
likely as not that the Veteran's current 
diagnosed condition was incurred during 
any of the claimant's periods of active 
duty service.  Any diagnostic testing 
deemed necessary by the examiner shall be 
accomplished.  The examiner's written 
opinion shall be accompanied by a 
rationale explaining the reason for the 
opinion.  

g)  An eye examination by an 
opthalmologist who, after a review of the 
record on appeal and an examination of the 
claimant, shall provide a written report 
that addresses whether it is as likely as 
not that the Veteran has a diagnosable eye 
disorder to include clogged eye ducts or 
dry eye.  If such a disorder or disorders 
are diagnosed, then the examiner shall 
provide an opinion whether it is as likely 
as not that the Veteran's current 
diagnosed condition or conditions were 
incurred during active duty service.  The 
examiner's written opinion shall be 
accompanied by a rationale explaining the 
reason for the opinion.  

7.  The RO/AMC should thereafter provide the 
Veteran with updated 38 U.S.C.A. § 5103(a) 
notice in accordance with the Court's holding 
in Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

8.  Following completion of the foregoing and 
any other development deemed necessary, the 
RO/AMC shall readjudicate the Veteran's 
claims for entitlement to service connection 
for a psychological disorder, GERD, a skin 
disorder, a chronic respiratory disorder, 
tinnitus, bilateral hearing loss, a sinus 
disorder, gum deterioration and an eye 
dysfunction.  If any of the benefits sought 
on appeal remain denied, the RO/AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


